Citation Nr: 1212734	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of post-operative herniated lumbar disc with spinal stenosis and arthropathy from August 1, 2007. 

2.  Entitlement to an effective date earlier than August 12, 2010, for the award of service connection for sensory impairment of the right lower extremity.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In a rating decision dated in March 2008, the RO, in pertinent part, denied an increased rating for residuals, post-operative herniated lumbar disc with spinal stenosis and arthropathy.  The Veteran disagreed with that decision, and in February 2009, the RO increased the rating from 40 percent to 60 percent effective June 11, 2007, assigned a temporary 100 percent rating for post-surgical convalescence effective June 27, 2007, and assigned a 40 percent rating from August 1, 2007.  The RO provided the Veteran a statement of the case (SOC) regarding these ratings, and on his March 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran acknowledged the SOC and indicated he was only disagreeing with the decision to return the rating to 40 percent following convalescence.  The Board has, therefore, styled the issue on appeal as entitlement to a rating in excess of 40 percent for residuals of post-operative herniated lumbar disc with spinal stenosis and arthropathy from August 1, 2007.  Additionally, a June 2010 rating decision awarded service connection and a 10 percent rating for sensory impairment of the right lower extremity, effective August 12, 2010.  The Veteran disagreed with the effective date of the award.

This case was before the Board in April 2010 when it was remanded for additional development.  In June 2011, October 2011 and March 2012 the Veteran submitted additional evidence that was not reviewed by the RO or the Appeals Management Center (AMC), in Washington, DC.  However, he waived RO/AMC consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered. 

The effective date issue is addressed in the REMAND that follows the order section of this decision. 



FINDING OF FACT

For the period beginning August 1, 2007, the Veteran's residuals of post-operative herniated lumbar disc with spinal stenosis and arthropathy have been manifested by limitation of motion; the disability has not resulted in ankylosis of the thoracolumbar spine or incapacitating episodes of 6 weeks or more during any consecutive 12 month period of the claim.


CONCLUSION OF LAW

For the period beginning August 1, 2007, the criteria for a rating in excess of 40 percent for residuals of post-operative herniated lumbar disc with spinal stenosis and arthropathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in July 2007, July 2008 and July 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See June 2011 Supplemental SOC (SSOC).  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private medical records has been completed.  In addition the Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board has determined that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran was seen with complaints of recurrent low back pain in service, and ultimately underwent surgery in November 1968.  He was granted service connection for post-operative residuals of herniated disc, rated 10 percent, in an August 1981 rating decision.  The disability was later recharacterized as residuals, post-operative herniated lumbar disc with spinal stenosis and arthropathy.  

The Veteran submitted the instant claim for an increased rating in June 2007.  In a March 2008 rating decision the RO, in pertinent part, denied an increased rating for residuals, post-operative herniated lumbar disc with spinal stenosis and arthropathy.  The Veteran disagreed with that decision, and in February 2009, the RO increased the rating to from 40 percent to 60 percent effective June 11, 2007, assigned a temporary 100 percent rating for post-surgical convalescence effective June 27, 2007, and assigned a 40 percent rating from August 1, 2007.  The Veteran is only appealing the part of the determination that returns the rating to 40 percent following convalescence period (effective August 1, 2007).  See March 2009 VA Form 9.

An August 2, 2007, private treatment record notes that the Veteran was seen following an L3-4 laminectomy.  He reported that he was doing "much better" and his pain was a 2 out of 10.  He was off all narcotics but did take an ibuprofen at lunch time.  He felt ready to return to work, and stated that he did not do any lifting, bending, or twisting at his job.  He was not doing physical therapy but was walking regularly as instructed by his surgeon.  On examination the Veteran's range of motion included flexion to between 30 and 40 degrees without discomfort.  The Veteran's physician opined that the Veteran was able to return to work.  He was to continue walking and return as needed or yearly for examination.

An August 7, 2007, VA examination report notes that the Veteran reported to the examination by himself with complaints of constant low back pain with radiation to the hips and the left lower extremity.  He reported that constant pain medication and intermittent bed rest were necessary.  Specifically, he reported that he was on bed rest of six weeks in 2007 including a period before and after back surgery in June 2007.  He indicated that he had been back at work.  He worked in a nuclear medicine department at a hospital and his responsibilities included lifting patients, which he was no longer able to do without assistance.  He reported that he was able to dress, bathe and toilet himself.  Examination revealed abnormal posture due to a loss of the thoracolumbar curve and abonormal gait due to a limp on the left leg.  Range of motion of the lumbar spine was: flexion to 30 degrees with pain at 10 degrees; extension to 10 degrees with pain at 5 degrees; lateral bending to 10 degrees bilaterally with pain at 10 degrees bilaterally; right lateral rotation to 20 degrees with pain at 15 degrees; and left lateral rotation to 30 degrees with pain at 20 degrees.  With repetitive use there were pain, weakness, lack of endurance, fatigue, and incoordination for an additional loss of 30 degrees of flexion.  The examiner noted that there was no ankylosis.  There was tenderness with muscle spasm; pressure caused sciatic nerve pain.  There was no bowel, bladder, or erectile dysfunction.  

A June 2009 private treatment record notes that the Veteran had been doing "really well" since his 2007 surgery until two weeks ago.  Specifically, he began to experience back pain again and was unable to bend over to tie his shoes.  He also reported problems with left foot drop and numbness.  He reported no injury and blamed his problems on the weather.  On examination, tenderness was noted at the L4-L5-S1 area.  Straight leg raise was positive on the left.  Gait was normal.  Numbness was noted in the posterior thighs.  The impression was radiculopathy.

In July 2009, the Veteran forwarded to the Board the report of a private MRI study of the lumbar spine done in July 2009 and stated that he had recently had another flare-up of his back problems.  The MRI report notes the presence of interval L3-L4 bilateral laminectomies and regression of disc herniation; L4-L5 post-operative changes, bilateral epidural stenosis and left lateral recess stenosis; and multilevel degenerative disc disease and lower lumbar facet arthropathy.  No follow-up visit was ordered.

An August 2010 VA examination report notes the Veteran's complaints of a deep ache in his low back that was worse with motion.  He also complained of pain radiating to both buttocks and severe flare-ups every one to two months.  He reported taking ibuprofen and using a back brace and cane with fair results.  He was able to continue working full time.  On examination, posture was normal.  The Veteran walked with small, slow steps.  Lumbar flattening was noted.  The examiner stated that there was no ankylosis.  There were spasm, pain with motion and tenderness of the spine.  Range of motion of the lumbar spine (with pain) was: flexion to 30 degrees; extension to 20 degrees; lateral bending to 20 degrees bilaterally; and lateral rotation to 10 degrees bilaterally.  With repetitive motion, there was additional loss of motion due to pain as follows: flexion to 20 degrees; extension to 15 degrees; lateral bending to 15 degrees bilaterally; and lateral rotation to 10 degrees bilaterally.  The Veteran was observed to have significant discomfort rising from and sitting in a chair.  Loss of sensation was noted in both lower extremities.  

Private treatment records dated from 2010 to 2012 note the Veteran's ongoing complaints of back pain.  May 2011 treatment records note that, historically, the Veteran underwent surgery in 2007 for lumbar stenosis and did "very well" post-operatively with resolution of his leg symptoms and better control of his back pain.  The Veteran had not been seen with back complaints in "over 3 years."  Currently, the Veteran complained of severe, sharp back pain with right leg numbness after a day of fishing.  The Veteran reported that his back pain was beginning to dissipate.  An MRI study revealed no more stenosis centrally; rather, a disc herniation had inferiorly migrated from L3-L4 going down on the right.  Examination revealed sensory deficits and weakness in the right lower extremity.  Physical therapy was recommended and the Veteran was found unable to work.  On follow-up examination two weeks later, gait was ataxic and deep tendon reflex was absent on the right.  Lumbar flexion was from 0 degrees to 60 degrees.  The Veteran was cleared to return to work.  A September 2011 telephone triage form shows that the Veteran's wife called seeking muscle relaxers to manage the Veteran's back pain.  She reported that he was unable to stand on his own, get into a car, or make it to the bathroom.  It was recommended that the Veteran not work that week.  The Veteran was seen for a follow-up examination in February 2012.  He complained of weakness and numbness of the right lower extremity.  MRI studies revealed that compression of the transversing right L4 nerve roots had resolved.  The Veteran reported that while there was still foot drop, his pain was gone.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbosacral strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Based on the foregoing medical and lay evidence, the Board finds that the Veteran's low back disability does not meet the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, at any point during the appeal period. 

In order for a rating in excess of 40 percent to be assigned under the rating criteria, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237. 

For this period, there is no indication of unfavorable ankylosis of the entire thoracolumbar spine.  The 2007 and 2010 VA examination reports indicate that there was no ankylosis. 

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  While there were pain and additional limitation of motion on repetitive use on range of motion testing, the limitation of motion and functional loss due to pain are contemplated in the 40 percent rating.  While range of motion is far from full and ambulation is difficult, the medical evidence establishes that the Veteran still has motion of the lumbar spine and is still able to ambulate despite the lumbar spine disability.  Any functional loss due to pain or other symptoms does not amount to ankylosis at this time.  In sum, there is no basis for the assignment of a higher rating due to pain, weakness, fatigability, weakness, or incoordination.  

Additionally, the evidence does not show that the Veteran's lumbar spine disability has been productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim so as to warrant an increased rating under Diagnostic Code 5243.  While several incapacitating episodes are documented in the record (including in May 2011 and September 2011), they total fewer than 6 weeks for the entire period on appeal (from August 1, 2007); moreover, some periods of incapacitation were due to disabilities other than the one herein at issue. 

There are no other potentially applicable rating criteria that would provide for an increased rating for the period at issue.  The Board notes that service connection has been awarded for sensory impairment of the left lower extremity and sensory impairment of the right lower extremity; separate 20 percent and 10 percent ratings were assigned respectively.  The Veteran has not expressed disagreement with the ratings assigned for these disabilities.  

The Board also finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability at any point during the entire appeal period.  See Hart, supra.

The Board has considered the Veteran's contentions as well as the evidentiary equipoise rule in reaching this decision but has determined that it does not apply because the preponderance of the evidence is against this claim.  Accordingly, it must be denied.

Finally, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's low back disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.



ORDER

Entitlement to a rating in excess of 40 percent for residuals of post-operative herniated lumbar disc with spinal stenosis and arthropathy from August 1, 2007, is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after an SOC is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203. 

In June 2011, the Veteran was awarded service connection for sensory impairment of the right lower extremity, rated 10 percent disabling, effective August 12, 2010.  In August 2011 the Veteran submitted a timely NOD as to the effective date of the award.  However, the record before the Board does not show that the Veteran has been provided an SOC in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the AMC for the following actions: 

1.  The RO or the AMC should issue an SOC to the Veteran addressing the issue of entitlement to an effective date earlier than August 12, 2010, for the award for service connection for sensory impairment of the right lower extremity.  It should also inform him of the requirements to perfect an appeal with respect to the new issue. 

2.  If the Veteran perfects an appeal with respect to the earlier effective date issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


